IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,855-01


                         EX PARTE ADRIAN V. BARRERA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W07-30801-P(A) IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to ten years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Barrera v. State, No. 05-12-00715-CR (Tex. App.—Dallas 2013, no pet.).

        Applicant contends that he was not timely advised of his right to file a petition for

discretionary review.     The trial court entered findings of fact and conclusions of law and

recommended that we grant Applicant an out-of-time petition for discretionary review. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
                                                                                                      2

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in case number 05-12-00715-

CR that affirmed his conviction in cause number F-0730801-P from the 203rd District Court of

Dallas County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: February 26, 2014
Do not publish